Citation Nr: 0841321	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-09 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to April 
2006.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran has an open claim for 
tinnitus.  The record indicates that, in a February 2007 
rating decision, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating pursuant 
to 38 C.F.R. § 4.87, DC 6260.  

In his April 2007 appeal, however, the veteran appealed his 
"bilateral hearing loss, left and right ear with tinnitus."  
The Board construes this statement as a Notice of 
Disagreement with the RO's initial tinnitus decision, and 
refers this claim back to the RO to further adjudicate the 
claim and issue a corresponding statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The veteran requires continuous medication to control his 
hypertension, however, it is not manifested by a diastolic 
pressure of predominately 110 mm or more, or a systolic 
pressure of predominately 200 mm or more.  

2.  Throughout the entire rating period, the veteran's 
bilateral hearing loss has been manifested by Level V 
impairment in his right ear and Level I impairment in his 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no higher, for hypertension have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 
(DC) 7101 (2008).  

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the veteran has perfected an appeal as to the assignment 
of initial ratings following the initial award of service 
connection for hypertension and bilateral hearing loss, the 
Board must evaluate all the evidence of record reflecting the 
severity of the veteran's disability from the date of grant 
of service connection to the present.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  This could result in staged 
ratings, i.e. separate ratings for different time periods.  
Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).



Hypertension

Currently, the veteran has a 0 percent disability rating for 
his service connected hypertension.  In order to obtain a 
compensable rating for hypertension, the evidence must show 
that the veteran:
*	has a diastolic pressure predominantly of 100 or more
*	has a systolic pressure predominantly of 160 or more 
*	requires continuous medication for control.  (10% under 
DC 7101).  
Additionally, hypertension must be confirmed by readings 
taken two or more times on at least three different days.  

Here, the record indicates that the veteran had his blood 
pressure was measured at least 17 times in November 2005 
through January 2006.  During this time, the veteran's 
diastolic pressure was 100 or more on only five occasions, 
although three of those were at the veteran's November 2005 
VA examination.  Based on this information, the Board 
concludes that the veteran's diastolic blood pressure is not 
"predominantly" 100 or more.

Similarly, the veteran's systolic blood pressure was 160 or 
above on only six out of the seventeen occasions his blood 
pressure was measured from November 2005 through January 
2006.  As a consequence, the Board concludes that his 
systolic pressure is not "predominantly" 160 or more.

However, the veteran's outpatient treatment records indicate 
that, beginning in November 2005, he began to be treated with 
Lisinopril, a hypertension medication.  An examination in 
January 2006 and his own statement in his June 2006 Notice of 
Disagreement indicate that he continued to take this 
medication for a substantial period of time after it was 
originally diagnosed in November 2005.  For this reason, the 
Board concludes that an increase in disability rating to 10 
percent is warranted.



Next, in determining whether the veteran is entitled to a 
rating in excess of 10 percent, the Board concludes that his 
symptoms do not more nearly approximate a higher rating.  In 
order to obtain a rating for hypertension in excess of 10 
percent, the evidence must show that the veteran has:
*	Diastolic pressure predominantly 110 or more; or
*	Systolic pressure predominantly 200 or more.  (20% under 
DC 7101).  

In the same 17 occasions where the veteran's blood pressure 
was measured from November 2005 to January 2006, his 
diastolic blood pressure exceeded 110 only once, in December 
2005.  Additionally, during that same time, his systolic 
pressure never exceeded 200.  As a result, the Board 
concludes that he does not have a diastolic pressure 
predominantly of 110 or greater, or that he has a systolic 
pressure predominantly of 200 or greater.  

Therefore, the Board concludes that a disability rating of 10 
percent, but no more, is merited for the veteran's service-
connected hypertension.

Hearing Loss

In evaluating the extent of hearing loss, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2008).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

On the authorized audiological evaluation in November 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
75
65
70
LEFT
10
20
60
65
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

In this case, the provisions of 38 C.F.R. § 4.86(b) apply, as 
the veteran's right ear exhibits an exceptional pattern of 
hearing impairment.  Applying this regulation, he has Level 
IV impairment under Table VIa.  Furthermore, under § 4.86(b), 
this level is then raised to Level V.  

The veteran's left ear, which does not have an exceptional 
pattern of hearing impairment, is designated Level I.  
Applying these levels of impairment to the percentage 
conversion chart, Table VII of 38 C.F.R. § 4.85, the veteran 
has a 0 percent disability.
 
The Board notes that the veteran underwent additional 
audiograms in October 1995, December 2005 and March 2007, the 
veteran underwent additional audiological testing.  However, 
there is no indication that these audiograms used the 
Maryland CNC Speech Recognition Test as required by the 
regulations and are therefore not adequate for rating 
purposes.    

As noted above, the Board is limited in evaluating hearing 
loss to the mechanical application of the rating schedule 
under the specified testing methods.  For example, any impact 
of the hearing loss on the veteran's daily life cannot be 
accounted for outside the rating tables of 38 C.F.R. § 4.85.  
The noncompensable evaluation currently assigned for his 
bilateral hearing loss accurately reflects his disability, as 
contemplated under the VA rating criteria throughout the 
rating period on appeal. 

In arriving at this conclusion, the Board has considered the 
veteran's own statements as to his disability.  Here, he 
asserts that his hearing loss has dramatically affected his 
quality of life, in that he cannot hear alert sounds such as 
doorbells and telephones without his hearing aids.  

In rendering these decisions on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 Vet. App. 
at 25 (interest may affect the credibility of testimony).  

Regarding any extraschedular compensation, the Board has 
further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that the veteran's 
disabilities have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

The record does not reflect that the veteran is prohibited 
from seeking gainful employment due to his symptoms.  While 
he contends that he is entitled to a higher rating, there is 
no evidence that it negatively impacts his employment or 
employment potential.  Moreover, he does not contend, and the 
evidence does not show, that he has been hospitalized due to 
hypertension or hearing loss.  Therefore, in the absence of 
such factors such as frequent hospitalization and marked 
interference of employment, the Board finds that referral for 
an extraschedular evaluation for his hypertension and hearing 
loss disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In sum, the evidence does not support a compensable rating 
for hearing loss, but does support a compensable rating of 10 
percent, but no more, for the veteran's hypertension.  
However, the Board finds that his symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  See Fenderson, 12 Vet. 
App. at 119.

Veterans' Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran's claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records, and he was afforded a VA 
audio examination in November 2005.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




ORDER

Throughout the entire period of the claim, a 10 percent 
rating, but no more, for hypertension is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


